DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on March 1, 2021.  Claims 1-2, 16, and 19 were amended; and claim 21 was added.  Thus, claims 1-21 are pending.

Drawings
The drawings filed on 11/09/2018 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, line 6 of claim 1 recites the phrase “assigning the specific length values…”  This is the first recitation of the phrase “the specific length values” in the claim.  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Further, it is unclear whether the “specific length values” comprise the “plurality of length values” previously 
Further regarding claim 1, line 10 of claim 1 recites the phrase “monitoring elongated segments of the chain.”  It is unclear how an “elongated” segment of the chain is determined.  Thus, it is vague and indefinite as to what constitutes an “elongated” segment of the chain.  
Additionally regarding claim 1, line 11 of claim 1 recites the phrase “identifying critically elongated segments of the chain.”   It is unclear how a “critically elongated” segment is identified and/or what differentiates a “critically elongated” segment from an “elongated” segment of the chain.  Thus, it is vague and indefinite as to what constitutes a critically elongated segment and to what differentiates a “critically elongated segment” from an “elongated segment” of the chain.  Appropriate correction is required.
Claims 2-12 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required. 

Regarding claim 19, line 10 of claim 19 recites the phrase “program instruction for monitoring elongated segments of the chain.”  It is unclear how an “elongated” segment of the chain is determined.  Thus, it is vague and indefinite as to what constitutes an “elongated” segment of the chain.  
Additionally regarding claim 19, line 11 of claim 19 recites the phrase “program instruction for identifying critically elongated segments of the chain.”   It is unclear how a “critically elongated” segment is identified and/or what differentiates a “critically elongated” segment from an “elongated” segment of the chain.  Thus, it is vague and indefinite as to what 
Further regarding claim 19, lines 12-13 of claim 19 recites the phrase “program instruction for replacing only the identified critically elongated segments of the chain.”  It is unclear how a program instruction would effectuate replacing critically elongated segments of the chain.  Thus, it is vague and indefinite as to how a program instruction would effectuate replacing critically elongated segments of the chain.  Appropriate correction is required.
Claims 20-21 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodge (U.S. Patent Publication 2004/0226805 A1).
Regarding claim 13, Lodge teaches a sensor device for determining a length of a segment of a chain (Lodge: Abstract; FIGS. 1-3, ¶14 [“sensors S1, S2 are connected to a control unit 12 that receives and processes the signals from the sensors S1, S2…”]), said sensor device comprising:
a first sensor configured to record measurement data to determine a position of the segment of the chain (Lodge: FIGS. 1-3, ¶14-16 [“sensors S1,…”]), and/or
2 has to be moved from the initial position can be measured either manually or automatically (by, for example, a motor) to determine the elongation of the chain.”]).

Regarding claim 14, Lodge teaches all the limitations of the parent claim 13 as shown above.  Lodge discloses the first and second sensors are identical (Lodge: FIG. 1; ¶14, ¶21 [“…chain wear monitoring apparatus comprises a pair of inductive or Hall-effect sensors S1, S2 disposed near to the chain 10 at a fixed distanced apart in the direction of travel of the chain (right to left in FIG. 1).

Regarding claim 15, Lodge teaches all the limitations of the parent claim 13 as shown above.  Lodge discloses a control unit configured to control at least one of the first and second sensors and to record and process the measurement data captured by the first sensor to determine an elongation of the segment of the chain and/or the measurement data captured by the second sensor (Lodge: FIG. 1; ¶14-16, [“The sensors S1, S2 are connected to a control unit 12 that receives and processes the signals from the sensors S1, S2 and generates output signals that drive a visual display 13 and an audio unit 14. The control unit 12 comprises conventional signal conditioning circuitry, a timer, a processor with associated memory, and an output circuit for driving the visual display 13 and/or an audio unit 14.”]).

claim 16, Lodge teaches a system for determining an elongation of segments of a chain of a chain drive during operation (Lodge: Abstract. [“…automatically monitoring the wear of a chain when in operation in a chain drive assembly.”]) comprising:
a plurality of chain links (Lodge: FIGS. 1-3; ¶5 [“…the presence of each chain link is detected by a proximity sensor…”]);
a plurality of segments formed by the chain links (Lodge: FIGS. 1-3, ¶16 [“The chain 10 is fitted with two markers M1, M2 that are composed of a material to which the sensors are sensitive (e.g. magnetic elements) and are disposed initially at the predetermined distanced apart. The markers M1, M2 may simply clip or otherwise fasten directly or indirectly on to the chain. When the chain is in use an electrical signal is generated by each sensor as each marker M1, M2 passes in front of it and the signal is passed to the control unit 12.”] {The distance between markers M1, M2 defining a “segment” as recited in the claim.}; ¶21 [“…the chain may be fitted with more than two markers and the chain elongation measured for different sections of the chain. An average chain wear may be calculated by the control unit from the measured values.”] {Thus defining plurality of segments formed by the chain links as recited in the claim.}); 
a local significance detectable by a sensor (Lodge: FIGS. 1-3, ¶16 [“The chain 10 is fitted with two markers M1, M2 that are composed of a material to which the sensors are sensitive (e.g. magnetic elements).”] {As described in ¶27 of Applicants’ specification, “The term “local significance” within the scope of the present invention relates to a characteristic of the chain that can be detected by a sensor.”  ¶38 of Applicants’ specification additionally discloses, “Local significances are subject to the sole condition that they must be detectable by a sensor.” Thus, the markers M1, M2 disclosed by Lodge are analogous to “local significance” recited in the claim(s).}); and
1, S2 are connected to a control unit 12 that receives and processes the signals from the sensors S1, S2…”]), said sensor device comprising:
a first sensor configured to record measurement data to determine a position of the segment of the chain (Lodge: FIGS. 1-3, ¶14-16 [“sensors S1,…”]), and/or
a second sensor configured to record measurement data to determine a length value of the segment of the chain (Lodge: FIGS. 1-3, ¶16 [“The distance the sensor S2 has to be moved from the initial position can be measured either manually or automatically (by, for example, a motor) to determine the elongation of the chain.”]).

Regarding claim 17, Lodge teaches all the limitations of the parent claim 16 as shown above.  Lodge discloses the local significance is a local structural characteristic (Lodge: FIGS. 1-3, ¶16 [“The chain 10 is fitted with two markers M1, M2…”] {See above.}).

Regarding claim 18, Lodge teaches teach all the limitations of the parent claim 16 as shown above.  Lodge discloses the local significance is a local change in a physical property of the chain (Lodge: FIGS. 1-3, ¶16 {See above.}).


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 


Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lodge; in view of Nowakowski (U.S. Patent 5,079,729); and further in view of Wallace (U.S. Patent Publication 2010/0025198 Al).
Regarding claim 1, Lodge teaches a method for determining an elongation of segments of a chain of a chain drive during operation (Lodge: Abstract. [“…automatically monitoring the wear of a chain when in operation in a chain drive assembly.”]) comprising:
recording a plurality of measured values at different positions of the chain (Lodge: FIGS. 1-3, ¶16 [“The chain 10 is fitted with two markers M1, M2 that are composed of a material to which the sensors are sensitive (e.g. magnetic elements) and are disposed initially at the predetermined distanced apart. The markers M1, M2 may simply clip or otherwise fasten directly or indirectly on to the chain. When the chain is in use an electrical signal is generated by each sensor as each marker M1, M2 passes in front of it and the signal is passed to the control unit 12.”]; ¶21 [“…the chain may be fitted with more than two markers and the chain elongation measured for different sections of the chain. An average chain wear may be calculated by the control unit from the measured values.”]); 
determining a plurality of length values from the plurality of measured values (Lodge: FIGS. 1-3, ¶16-17 {See above.}; ¶21 [“…the chain may be fitted with more than two markers and the chain elongation measured for different sections of the chain.”]; claim 8 [“…monitoring the chain wear at different sections along a chain by using more than two markers…”),
wherein a length of the segments of the chain is smaller than a length of the chain (Lodge: FIGS. 1-3, ¶16, ¶21 {See above.});
See above.}); and
identifying critically elongated segments of the chain (Lodge: FIGS. 1-3, ¶14-17 [“…the control unit 12 continually compares the determined elongation value with a threshold value and may generate an audio and/or visual signal to alert an operator when the threshold is exceeded.”]).
However, Lodge fails to explicitly recite assigning the specific length values to the segments of the chain, respectively, and replacing only critically elongated segments of the chain.
Nowakowski, in an analogous art, discloses an apparatus for measuring the alignment of two or more adjacent lugs while the lugs are in motion (Nowakowski: Abstract.).  Therein, Nowakowski discloses a multiplicity of load stations {which define segments of a conveyor, analogous to the segments of the chain recited in the claim(s).} that are carried by a rotatable endless conveyor (Nowakowski: FIGS. 1-5; col 3, ln 49-51), and then measuring the length of each segment {load station}, and assigning the specific length values to segments of a conveyor, such as a chain, respectively (Nowakowski: FIGS. 1-5; col 3, ln 56 to col 5, ln 17 [“…scanners 10, 11 are adapted to precisely detect the leading edge of each passing lug  shaft encoder coupled directly to the endless conveyor 4. If the rotation of the shaft encoder is proportional to the distance the conveyor travels…measurement system to identify the specific load stations that are out of alignment.”] {Thus determining the specific length value for each segment of the conveyor, and then assigning specific length values to segments of a conveyor, such as a chain as recited in the claim(s).}).

Lodge discloses identifying critically elongated segments of the chain (Lodge: FIGS. 1-3, ¶14-17 [“…the control unit 12 continually compares the determined elongation value with a threshold value and may generate an audio and/or visual signal to alert an operator when the threshold is exceeded.”]).
However, Lodge, in view of Nowakowski, fails to explicitly recite replacing only the identified critically elongated segments of the chain.
Wallace, in an analogous art, discloses a system for monitoring a moving conveyor belt (Wallace: Abstract.).  Therein, Wallace discloses repairing critically damaged segments of a conveyor belt, by replacing segments of the conveyor belt identified as critically damaged (Wallace: FIG. 1; ¶30 [“…damaged sections of the belt 12 are often repaired by cutting out the damaged portion and splicing 30 in a new portion.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of replacing only the critically elongated segments of a conveyor, such as a chain, taught by Wallace, into Lodge, as modified by Nowakowski, with the motivation and expected benefit of determining which specific segments of a conveyor, such as a 
Regarding claim 19, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses at least 5 of the segments are distributed over the length of the chain (Lodge: FIG. 2; ¶19-20.).  

Regarding claim 3, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses a number of the segments corresponds to a number of chain links of the chain which are guided past one or more sensors as the measured values are recorded during operation (Lodge: FIG. 1; ¶14, ¶21 [“…chain wear monitoring apparatus comprises a pair of inductive or Hall-effect sensors S1, S2 disposed near to the chain 10 at a fixed distanced apart in the direction of travel of the chain (right to left in FIG. 1). The middle portion of the chain is omitted so that the figure can be fitted on to the page. The sensors are disposed on opposite sides of the chain with one, S1, fixed to a stationary support structure 11…”]).

claim 4, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses a measurement for recording the measured values is continuously repeated during operation of the chain drive (Lodge: FIGS. 1-3; ¶20 [“The apparatus allows chain extension to be monitored continuously without stopping the drive and regardless of the speed or torque of the drive assembly.”]).

Regarding claim 5, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses a change in length values is determined from a comparison with a reference measurement or reference value (Lodge: FIGS. 1-3; ¶16 [“The sensors are initially positioned to coincide with the position of the markers M1, M2 (as shown in FIG. 1) such that both the sensors S1, S2 are triggered simultaneously during chain movement. The triggering of the sensors may be viewed on the visual display and/or may be heard via the audio unit output. When the chain portion between the sensors wears and is extended in length there will be a time delay between the triggering of the sensors S1, S2 by the respective markers M1, M2. At a chosen time the misalignment of the sensors to the markers is corrected by adjusting the position of the moveable sensor S2 either manually or automatically so that the sensors are excited simultaneously again. The distance the sensor S2 has to be moved from the initial position can be measured either manually or automatically (by, for example, a motor) to determine the elongation of the chain.”]).
Regarding claim 6, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses detecting a position of the segments of the chain (Lodge: FIGS. 1-3, ¶14-16 [“sensors S1,…”] {See above.}).

Regarding claim 7, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 6 as shown above.  Lodge discloses a local significance of the chain is determined for detecting the position of the segments of the chain (Lodge: FIGS. 1-3, ¶16 {See above.}).

Regarding claim 8, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 7 as shown above.  Lodge discloses the local significance includes a structural change in the chain (Lodge: FIGS. 1-3, ¶16, ¶21 {See above.}).

Regarding claim 9, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 8 as shown above.  Lodge discloses a permanent magnet fixed to the chain (Lodge: FIGS. 1-3, ¶16 {See above.}).

Regarding claim 10, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 7 as shown above.  Nowakowski discloses assigning the determined length values to individual segments of the chain on the basis of the position of the segments of the chain and/or the position of the determined local significance in the chain (Nowakowski: FIGS. 1-5; col 3, ln 49-51; col 3, ln 56 to col 5, ln 17 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of assigning the determined length values to individual segments of a conveyor, such as a chain, on the basis of the position of the segments of the chain, taught by Nowakowski, into Lodge, as modified by Nowakowski and Wallace, with the motivation and expected benefit of determining which specific segments of a conveyor, such as a chain, have experienced elongation, facilitating the replacement of only elongated segments, as 

Regarding claim 11, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Lodge discloses a number of measured values determined is at least equal to a number of segments of the chain or greater than a number of segments, of the chain (Lodge: FIGS. 1-3, ¶16, ¶20-21 {See above.}). 

Regarding claim 12, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 1 as shown above.  Nowakowski discloses acquiring a number of segments of a conveyor, such as a chain, from the measured values (Nowakowski: FIGS. 1-5; col 3, ln 49-51; col 3, ln 56 to col 5, ln 17 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of acquiring a number of segments of a conveyor, such as a chain, from the measured values, such as a chain, taught by Nowakowski, into Lodge, as modified by Nowakowski and Wallace, with the motivation and expected benefit of determining which specific segments of a conveyor, such as a chain, have experienced elongation, facilitating the replacement of only elongated segments, as opposed to replacing an entire conveyor, such as a chain.  This method for improving Lodge, as modified by Nowakowski and Wallace, was within the ordinary ability of one of ordinary skill in the art based on the teachings of 

Regarding claim 20, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 19 as shown above.  Lodge discloses comparing the determined length values with a previously stored maximum permissible length value (Lodge: FIGS. 1-3, ¶17-18 [“…a fully automated system the processor in the control unit 12 continually compares the determined elongation value with a threshold value and may generate an audio and/or visual signal to alert an operator when the threshold is exceeded.”]).

Regarding claim 21, Lodge, in view of Nowakowski and Wallace, teach all the limitations of the parent claim 19 as shown above.  Lodge discloses the first and second sensors are identical (Lodge: FIGS. 1-3, ¶16 {See above.}).

Response to Arguments
Applicants’ arguments filed on March 1, 2021 have been fully considered.  Applicants’ arguments regarding claims 1-12 and 19-20 are deemed moot based on the new grounds of rejection.  Applicant’s amendments necessitated the new grounds of rejection.  Applicants’ arguments regarding claims 13-18 are not persuasive.
Applicants’ argue (Remarks pg. 7) “The Examiner rejected claims 16-18 as being anticipated by Lodge. Applicant has amended claim 16 to incorporate language from claim 13 and believes the rejection to be overcome.”  The Examiner respectfully disagrees.  The Examiner 
Thus, contrary to Applicants’ assertion, Lodge discloses a sensor device for determining a length of a segment of a chain (Lodge: Abstract; FIGS. 1-3, ¶14 [“sensors S1, S2 are connected to a control unit 12 that receives and processes the signals from the sensors S1, S2…”]), where the sensor device comprises a first sensor configured to record measurement data to determine a position of the segment of the chain (Lodge: FIGS. 1-3, ¶14-16 [“sensors S1,…”]), and/or a second sensor configured to record measurement data to determine a length value of the segment of the chain (Lodge: FIGS. 1-3, ¶16 [“The distance the sensor S2 has to be moved from the initial position can be measured either manually or automatically (by, for example, a motor) to determine the elongation of the chain.”]).
Regarding claim 16, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Therefore, claim 13, and dependent claims 14-15, are rejected as being anticipated by Lodge.
The rejection of claim 16, and dependent claims 17-18, as being anticipated by Lodge, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.